NO. 07-12-00389-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                         AT AMARILLO

                                          PANEL A

                                    JANUARY 7, 2013


                 IN THE MATTER OF THE MARRIAGE OF MANUEL A.
                       VIDALES AND NELDA NORA VIDALES


            FROM THE 286TH DISTRICT COURT OF HOCKLEY COUNTY;

                NO. 11-10-22811; HONORABLE PAT PHELAN, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION

       Appellant, Manuel A. Vidales, filed a notice of appeal of the trial court’s judgment

or order signed on June 21, 2012. We dismiss for want of prosecution and failure to

comply with a directive of this Court.


       After Vidales filed his notice of appeal, the Clerk of the 286th District Court of

Hockley County filed a request for an extension of time to file the clerk’s record on the

basis that Vidales had not paid or made arrangements to pay for preparation of the

clerk’s record. This motion was granted and, by letter dated October 23, this Court

notified Vidales that the clerk’s record for this appeal had not been paid for nor had

arrangements been made to pay for preparation of the clerk’s record. This letter further
directed Vidales to make arrangements for preparation of the clerk’s record, and to

submit a status report regarding the appeal on or before November 19. The letter also

notified Vidales that failure to comply with the directive of the Court could result in

dismissal of the appeal for want of prosecution. See TEX. R. APP. P. 37.3(b). On

November 20, this Court again notified Vidales that the clerk’s record had neither been

paid for nor had payment arrangements been made for preparation of the clerk’s record.

By this letter, Vidales was directed to ensure that the clerk’s record was filed or to certify

that payment had been made or that arrangements for payment had been made for

preparation of the clerk’s record by December 19, or the appeal might be dismissed for

want of prosecution. To date, Vidales has not responded to either directive. Further, by

motion filed December 19, the trial court clerk again requested an extension of time to

file the clerk’s record on the basis that Vidales has still failed to pay for or make

arrangements to pay for preparation of the clerk’s record.


       Because no clerk=s record has been filed in this appeal due to the fault of

Vidales and Vidales has been afforded a reasonable opportunity to comply with the

requisites, we now dismiss this appeal for want of prosecution and for failure to comply

with a directive of this Court. See TEX. R. APP. P. 37.3(c), 42.3(b), (c).




                                                  Mackey K. Hancock
                                                      Justice




                                              2